 1 Todd M. Schneider (SBN 158253)
   Matthew S. Weiler (SBN 236052)
 2 SCHNEIDER WALLACE

 3 COTTRELL KONECKY LLP
   2000 Powell Street, Suite 1400
 4 Emeryville, CA 94608
   Telephone: (415) 421-7100
 5 TSchneider@schneiderwallace.com
   JKim@schneiderwallace.com
 6 MWeiler@schneiderwallace.com

 7 Attorneys for Plaintiff

 8                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9

10   ADL FITNESS, LLC,                                 Case No. 3:20-cv-05908
     on behalf of itself and other similarly situated,
11
                                                    NOTICE OF VOLUNATRY DISMISSAL UNDER
12          Plaintiff                               FEDERAL RULE 41(a)
            v.
13
     MARKEL INSURANCE COMPANY,
14

15            Defendant.

16

17

18

19

20

21

22

23

24

25

26
27

28

                                           NOTICE OF DISMISSAL
                                                                                CASE NO. 20-CV-05908
 1          Plaintiff ADL LLC by and through its attorneys and pursuant to Rule 41(a)(1) of the Federal
 2 Rules of Civil Procedure, hereby voluntarily dismisses without prejudice all claims against Defendant

 3 Markel Insurance Company. Defendant has not served an answer or a motion for summary judgment

 4 in this proceeding and Plaintiff has not filed a motion for class certification. Dismissal without

 5 prejudice is therefore appropriate without a court order. See Fed. R. Civ. P. 41(a)(1)(A)(i); Fed. R.

 6 Civ. P. 23(e).

 7
            DATED: October 27, 2020               SCHNEIDER WALLACE
 8                                                COTTRELL KONECKY LLP

 9                                                /s/ Todd M. Schneider
                                                  Todd M. Schneider (SBN 158253)
10                                                Joshua G. Konecky (SBN 182897)
11                                                Matthew S. Weiler (SBN 236052)
                                                  2000 Powell Street, Suite 1400
12                                                Emeryville, CA 94608
                                                  Telephone: (415) 421-7100
13                                                tschneider@schneiderwallace.com
                                                  jkonekcy@schneiderwallace.com
14                                                mweiler@schneiderwallace.com
15

16
                                                  Counsel for Plaintiff
17

18

19

20

21
                                         FILER’S ATTESTATION
22
            Pursuant to Local Rule 5-1(i)(3) of the Northern District of California, regarding signatures,
23
     I, Matthew S. Weiler, attest that concurrence in the filing of this document has been obtained.
24
     Dated: August 27, 2020.
25
                                                               /s/ Matthew S. Weiler
26                                                            MATTHEW S. WEILER
27

28
                                             NOTICE OF DISMISSAL
                                                                                       CASE NO. 20-CV-0590
                                                       1
